             Case 2:20-cv-01566-GMN-EJY Document 10 Filed 09/29/20 Page 1 of 2




 I    BRANDON E. WOOD
      Nevada State Bar Number 12900
2     NEVADA ASSOCIATION SERVICES, INC
      6625 S. Valley View Blvd. Suite 300
3     Las Vegas, NV 891 l8
      Telephone: (702) 804-8 885
4     Facsimile: (702)804-8887
      Email : brandon@nas-inc.com
5
      Attorney.for Defendant Nevada Association
6     Services, Inc.

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
l0
1l     THOMAS FORD,                                            CASE NO. : 2:20-CV-01 566-GMN-EJY

t2                            Plaintiff,
       vs.                                                     STIPULATION AND ORDER TO
l3
       NEVADA ASSOCIATION SERVICES, INC.,                      EXTEND TIME FORNEVADA
14                                                             ASSOCIATION SERVICES, INC. TO
                              Defendant.                       FILE A RESPONSIVE PLEADING TO
15                                                             COMPLAINT
l6                                                             (Sccond Request)
t7
18           STIPULATION FOR E XTENSION OF TIME TO FILE RESPONSIVE PLEADING
19                                               (Second Request)

20            The parties respectfully submit the following Stipulation to allow Defendant NEVADA
21    ASSOCIATION SERVICES, INC. (hereinafter "Defendant") fourteen additional days to file                   a


22    responsive pleading to Plaintiff THOMAS FORD'S (hereinafter "Plaintiff'), Complaint filed on

23    August 22, 2020.
              An Order granting the parties first extension of time to file   a responsive pleading was entered

25    September 15,2020.

26            The parties are in settlement discussions of the alleged claims. Pursuant to Stipulation ofthe

2'7   parties, Defendant shall have unti'l October 13,2020 to file a responsive pleading'

28            This is the parties' second request for an extension. This request is not made to cause delay or

                                                           I

                                             STIPULATION AND ORDER
             Case 2:20-cv-01566-GMN-EJY Document 10 Filed 09/29/20 Page 2 of 2




 1   prejudice to any party.
 2   DATED this 28 th day of September, 2020.
 3   NEVADA ASSOCIATION SERVICES, INC.
 4
 5
                                                     By:   Charles Geisendorf
 6    �               ::::::::::,.                         CHARLES GEISENDORF
             BRANDON E. WOOD
 7           Nevada State Bar Number 12900                 2470 St. Rose Parkway
             6625 S. Valley View Blvd., Suite 300          Suite 309
 8           Las Vegas, Nevada 89118                       Henderson, Nevada 89074
             Attorney for Defendant Nevada                 Attorney for Thomas Ford
9
             Association Services, Inc.
10
11              ORDER OF EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
12       IT IS HEREBY ORDERED that the response to the Complaint is due on or before October 13,
13
     2020.
14       IT IS SO ORDERED.
15
16
                                                    UNITED STATES MAGISTRATE JUDGE
17                                                  Case No. 2:20-cv-01566-GMN-EJY
18
19                                                          September 29, 2020
                                                    DATED: _____________
20
21
22
23
24
25
26
27
28

                                                     2
                                          STIPULATION AND ORDER
